Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims that encompasses a plurality of patentably distinct species for each of “peroxidase enzyme or conjugate thereof”, “an enhancer”, “a co-enhancer” and “peroxide oxidizer”. 
The “peroxidase or enzyme conjugate” as claimed encompass a large number of different types of peroxidases and various types of conjugate with the peroxidase. As for example, a heme peroxidases is distinct from a non-heme peroxidases. Within the heme peroxidase there are peroxidase-cyclooxygenase superfamily (PCOXS) and peroxidase-catalase superfamily (PCATS). A lactoperoxidase is distinct in structure and function than a horse radish peroxidase or a thiol peroxidase. Therefore, “a peroxidase enzyme or a conjugate thereof” encompasses a large number of structurally and patentably distinct peroxidases. The enhancer N-alkylphenothiazine encompasses large number of distinct structures that are structurally and functionally distinct. As for example, an alkyl phenothiazine of structure 
    PNG
    media_image1.png
    63
    80
    media_image1.png
    Greyscale
 is structurally and functionally distinct from 
    PNG
    media_image2.png
    84
    86
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    137
    139
    media_image3.png
    Greyscale
.  The co-enhancer N-azole is structurally and functionally distinct from 4-dialylaminopyridine. N-azole encompasses 
Therefore, in combination and permutation, the various structurally and functionally distinct compounds encompassed by each of the “peroxidase enzyme or conjugate thereof”, “an enhancer”, “a co-enhancer” and “peroxide oxidizer”, provides a large number of different composition of the method claim as encompassed by the claim.
Therefore, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of the following, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable: 
A single disclosed species representing a “peroxidase enzyme or conjugate thereof”. Note that a single species should represent the ultimate species. As for example, if “a conjugate” is elected, Applicant is further required to elect a single disclosed species representing the conjugate.
A single disclosed species representing “an enhancer”.
A single disclosed species representing “a co-enhancer”.
A single disclosed species representing “peroxide oxidizer”.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species have acquired a separate status in the art due to their recognized divergent subject matter.
the species are patentably distinct and require a different field of search (e.g. searching different class/subclass or electronic resources, or employing different search strategies or search queries).
The species are not obvious variants of each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641